ORDER

PER CURIAM:
AND NOW, this 15th day of October, 1998, there having been filed with this Court by Stanley I. Selkowitz his verified Statement of Resignation dated July 21, 1998, and Addendum thereto, stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Stanley I. Selkowitz be and it is hereby accepted and he is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania; *298and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa. R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.